Citation Nr: 1232370	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  07-32 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for a fracture of the left distal fibula with ankle arthritis (hereinafter "left ankle disability"). 

2.  Entitlement to a rating in excess of 30 percent for left eye scar with trichiasis.

3.  Entitlement to a rating in excess of 10 percent for left eye epiphora. 

4.  Entitlement to service connection for chest density. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which increased the rating assigned the Veteran's service-connected left ankle disability from 20 percent to 30 percent, and continued the 10 percent rating for the left eye scar with trichiasis. 

During the pendency of this appeal, the RO granted a 30 percent rating for the Veteran's left eye scar with trichiasis in a September 2007 statement of the case (SOC) effective June 16, 2005, the date of the Veteran's claim for an increased rating.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  Indeed, the Veteran perfected his appeal following issuance of the September 2007 SOC.

Also during the pendency of this appeal, a separate 10 percent rating was granted for the Veteran's left eye epiphora under DC 6025 in a September 2007 rating decision.  See 38 C.F.R. § 4.84a (2008).  As many of the Veteran's reported symptoms during this appeal are most closely aligned with the disorders associated with DC 6025, the Board has recharacterized the Veteran's appeal as encompassing the separate ratings assigned his left eye disfigurement and left eye epiphora.  There is no prejudice to the Veteran in doing so, as a 10 percent rating is the maximum evaluation that can be assigned under DC 6025, no other diagnostic code is applicable, and the RO clearly considered all of the Veteran's left eye symptoms in determining whether a higher rating could be assigned.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Veteran testified at an April 2012 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

Additional evidence was submitted by the Veteran after an October 2011 supplemental statement of the case (SSOC) was issued which has not been considered by the RO.  In an April 2012 statement, he waived initial consideration of this evidence by the agency of original jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304(c) (2011) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  The Board may proceed with appellate review. 

At the April 2012 hearing, the Veteran's representative argued that the Veteran had submitted a notice of disagreement (NOD) with regard to residuals of head trauma, a low back disability, and neuropathy of the bilateral lower extremities, and that an SOC had not yet been issued addressing these claims.  Therefore, he requested the Board to remand these claims for issuance of an SOC under Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  In this regard, service connection for each of these disabilities was granted in a September 2007 rating decision.  The Veteran's representative argued that a September 2007 substantive appeal (VA Form 9) with respect to the issues currently on appeal also served as a NOD with respect to the September 2007 rating decision.  The Board disagrees.  The September 2007 substantive appeal was submitted in response to a September 2007 SOC confirming the denials of service connection for a "central nervous system disorder/neurology, bilateral foot condition," facial fracture, and chest density.  It also continued the 30 percent rating for the left ankle disability and granted a 30 percent rating for the left eye scar, as noted above.  The SOC was mailed to the Veteran on September 6, 2007.  Thereafter, a September 2007 rating decision was issued which granted service connection for residuals of head trauma, a low back disability, and radiculopathy of the bilateral lower extremities.  Notice of this rating decision was mailed to the Veteran on September 14, 2007.  

The VA Form 9 has a handwritten date of September 6, 2007 and was received by the RO on September 20, 2007 according to the date stamp.  The Veteran indicated in this form that he wanted to appeal all of the issues on the SOC and any supplemental statements of the case (SSOC's) and then handwrote "plus other."  In box 10 of this form, the Veteran wrote: "Head injury- memory loss back [sic].  I had facial fractures . . . I have not neurology but 'idiopathic neuropathy.'  I believe is caused [sic] from head and back injury as well as years of medication from ankle . . ."  The Board finds it clear that the Veteran had not yet received the September 2007 rating decision granting these claims at the time he filled out the VA Form 9 and that his substantive appeal was not submitted in response to that decision.  In this regard, the handwritten date on the VA Form 9 is September 6, 2007, which is prior to the September 14, 2007 date of mailing of the rating decision granting service connection for these claims.  

Of course, it is possible that the Veteran mailed the VA Form 9 after receiving the September 2007 rating decision, and that he had added the statements in box 10 in response to that decision even though he had dated the form September 6, 2007.  In this regard, there might have been enough time for the Veteran to receive the rating decision mailed on September 14, 2007, fill out the VA Form 9, and mail it in time for VA to receive it on September 20, 2007.  However, if there were any doubt on the matter, the Veteran's statements show that he was addressing the previous denials of service connection.  Specifically, the Veteran clarified in the VA Form 9 that he did not have "neurology" but rather "neuropathy" of the bilateral lower extremities.  While the September 2007 SOC used the word "neurology," this word was not used in the September 2007 rating decision, which granted service connection for "radiculopathy" of the bilateral lower extremities.  Moreover, the Veteran's argument in the VA Form 9 is couched in terms of causation with regard to his neurological conditions of the bilateral lower extremities rather than in terms of the evaluation assigned these disorders.  As such, the Board finds it clear that the September 2007 VA Form 9 was not responsive to the September 2007 rating decision granting service connection for these disorders, and indeed was sent prior to receipt by the Veteran of that decision. 

Thus, because the September 2007 rating decision granted service connection for all of the disabilities adjudicated therein, it represented a full grant of benefits, and a NOD therefore was required to appeal the "downstream" issues of degree of disability or effective date.  The claims file is devoid of such a NOD.  Consequently, these issues are not before the Board. 

The Board finds that there are a number of unadjudicated issues raised by the record.   Specifically, the evaluation of neurological disorders associated with the Veteran's service-connected head trauma appears to still be pending from the initial grant of service connection in the September 2007 rating decision, which stated that associated neurological disorders would be evaluated separately.  VA examinations apparently were performed for that purpose in December 2010 and May 2011.  Moreover, as discussed above, the Veteran mentioned incurring fractures of the face during service in the September 2007 VA Form 9 (a claim that was denied over a year earlier in the May 2006 rating decision and not appealed by the Veteran).  In January 2011, the Veteran submitted a claim for a total disability rating based on individual unemployability, followed by an application for TDIU in March 2011.  In a March 2011 statement, the Veteran indicated that his low back disability, radiculopathy of the bilateral lower extremities, and head trauma residuals had worsened.  Finally, at the April 2012 Board hearing, the Veteran stated that he gets headaches secondary to his left eye scar with trichiasis.  

Accordingly, the Board finds that the evaluations assigned the Veteran's low back disability, radiculopathy of the bilateral lower extremities, and head trauma with any associated neurological disorders, as well as the issue of entitlement to TDIU and a claim of service connection for headaches secondary to his left eye disorder, are raised by the record but have not yet been adjudicated by the agency of original jurisdiction (AOJ).  As such, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In the March 2011 statement, the Veteran also mentioned having depression secondary to pain, high blood pressure, diabetes, disabilities of the bilateral hands, and disabilities of the bilateral feet.  The RO should request clarification from the Veteran as to whether he intended to file service connection claims for these disabilities.

The issue of entitlement to a rating in excess of 30 percent for a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran's left eye scars are less than 13 centimeters long and less than 0.6 centimeters wide, superficial, hardly visible except on close inspection, and not painful to touch.

2.  The Veteran has disfigurement of the left eye due to residuals of surgical repair which is manifested by asymmetry between the left and right eyes. 

3.  The Veteran's left eye disorder is manifested by excessive tearing triggered by wind and sunlight, intermittent painful swelling, irritation and infections, and transient blurriness due to tears. 

4.  The Veteran withdrew his appeal of the service connection claim for chest density at the April 2012 Board hearing. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for left eye scars and disfigurement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code 7800 (2008).

2.  A rating in excess of 10 percent for epiphora of the left eye is not available under the schedular criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.3, 4.84a, Diagnostic Code 6025 (2008).

3.  The criteria for withdrawal of a substantive appeal for the claim for service connection for chest density have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.



I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vazquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to the initial rating decision in this matter, an August 2005 letter informed the Veteran that the evidence needed to show that his left eye disorder had worsened in severity, and also provided notice of the types of evidence the Veteran could submit in support of his claim and his and VA's respective responsibilities for obtaining such evidence.  A March 2006 letter further notified the Veteran of VA's general criteria for determining the degree of disability.  This letter was followed by readjudication of the Veteran's claim in an October 2011 SSOC.  See Mayfield, 499 F.3d at 1323.  Accordingly, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records, and Social Security Administration (SSA) records have been associated with the claims file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, an appropriate VA eye examination was performed most recently in April 2011.  The Board finds that this examination is adequate for rating purposes, as the examiner reviewed the Veteran's pertinent medical history, examined the Veteran and recorded the pertinent clinical findings, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  Although the examiner did not indicate whether or not the claims file was reviewed, the Board finds that lack of such review would not affect the clinical findings made on examination, and that these findings are sufficient for evaluating the Veteran's left eye disorder.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (holding that where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern).  The Veteran's left eye was also examined by VA in April 2006 and June 2007 in connection with this claim.

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of the Veteran's left eye disfigurement with trichiasis and epiphora since he was last examined by VA.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 19 Vet. App. at 115. 

II. Increased Rating

The Veteran claims entitlement to a rating in excess of 30 percent for his service connected left eye scars and disfigurement with trichiasis, and epiphora.  For the following reasons, the Board finds that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

At the outset, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 and again in October 2008.  See 67 Fed. Reg. 49490-99 (July 31, 2002); 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  In this case, the Veteran filed the present claim in June 2005.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

The Veteran's left eye scar has been rated as 30 percent disabling under DC 7800, which pertains to disfigurement of the head, face, or neck.  See 38 C.F.R. § 4.118.  Diagnostic Code 7800 provides that a 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Id.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement

The 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See id., DC 7800, Note (1). 

By way of background, the Veteran injured his left eye in a December 1972 motor vehicle accident during active service, and underwent two reconstructive surgeries.  At the April 2006 VA examination, the Veteran reported that he had throbbing pain in his left eye scars "all the time" which was a 4 out of 10 on a scale of severity.  He also reported constant swelling of the left eye which became worse three to four times a month.  However, the examiner did not observe any swelling on the day of the examination.  The Veteran denied any pruritis but did have infections.  On examination, the Veteran had a scar on the left upper eyelid measuring 1.8 by .2 centimeters.  There was no pain with palpation of the scar.  There was no adherence to underlying tissue.  The texture of the skin around the scar was normal.  The scar was not unstable and there was no elevation or depression.  It was superficial.  There was no inflammation, edema, or keloid formation.  There was no induration or inflexibility of the skin in the area of the scar.  The scar was flesh-colored and very difficult to see unless the Veteran's eyes were closed.  The scar could only be seen up close due to being flesh-colored and blending in very well with the eyelid, even when the eyes were closed.  There was no limitation of motion or function due to the scar.  The Veteran was able to close his eyelid. 

There was also a second scar starting at the medial canthus and extending to the left temporal area.  The scar was slightly hypopigmented and it was very difficult to observe except at close-up.  The scar measured 7.2 centimeters by 0.3 centimeters.  There was no pain with palpation of the scar.  There was no adherence to underlying tissue.  The texture of the skin around the scar was normal.  The scar was stable.  There was no elevation or depression.  The scar was superficial.  There was no inflammation, edema, or keloid formation.  The medial 2.2 centimeters of the scar were flesh-colored, and the lateral 5 centimeters of the scar were slightly hypopigmented.  There was no limitation of motion or functional limitation due to the scar.  The scar was not disfiguring.  Photographs were not ordered as the scars were very difficult to see and would not show on a photograph. 

A June 2007 VA eye examination reflects that the Veteran did not have any "visual symptoms" of the left eye other than excess tearing.  Left eye vision was 20/25 near and 20/20 distance when corrected.  It was noted that the Veteran had undergone two reconstructive surgeries of the left eye in 1972 and 1974 following a motor vehicle accident.  On examination, the Veteran had multiple lashes growing into the cornea, both superiorly and inferiorly.  With stain, the left cornea had geographic superficial punctate keratitis.  The examiner diagnosed the Veteran with trichiasis secondary to cicatricial changes in the upper and lower lids of the left eye.  Normal margins were absent on the upper lid.  The examiner was not able to verify that the Veteran had swelling of tissue around the eye and temporal to head.  There was some asymmetry of the face, left greater than right, temporally, but the tissue around the left eye was not swollen.  The examiner noted that the Veteran did have epiphora, i.e. excess tearing, which could be visually impairing.  In this regard, the examiner stated that trichiasis causes a constant foreign body feeling in the eye which can produce excessive tearing.  The Veteran also had a superficial keratitis from the constant rubbing of lashes across his cornea. 

At the April 2011 VA examination, the Veteran reported symptoms of swelling, crusting, and watering of the left eye, as well as blurred vision.  He denied a history of incapacitating episodes.  On examination, the Veteran did not have diplopia of the left eye.  Fundoscopic examination findings were normal.  There was no visual field defect.  The Veteran's uncorrected distance vision in the left eye was 20/25 and his corrected near vision was 20/20.  Slit lamp findings were abnormal as the Veteran had trichiasis and misaligned puncta.  No other lens abnormality was found.  The examiner found that the Veteran had presbyopia and trichiasis of the left eye.  

At the April 2012 Board hearing, the Veteran testified that when his left eye swelled it looked deformed, becoming "much more red, yellowish, purple.  The Veteran stated that his scar did not bother him as much as the swelling and the lashes growing into his cornea.  He also reported sensitivity to the wind and sun, which caused tears to run down the side of his face.  He further stated that his left eye would blur due to the constant rubbing of lashes, and that he had difficulty driving at night because of the blurred vision, which was aggravated by headlights from passing cars.  However, he also stated that he had "very good vision" apart from the need to wear reading glasses.   The Veteran also stated that he would get infections in the eye and that it would become "soupy," which he described as "yellowish white."  He stated that this condition depended on how well he slept.  

Based on the foregoing evidence, the Board concludes that the criteria for a rating in excess of 30 percent under DC 7800 for the Veteran's left eye scars with trichiasis have not been met.  The Veteran does not have visible or palpable tissue loss, gross distortion or asymmetry of two features or two sets of features, or four or five characteristics of disfigurement.  Specifically, the Veteran's left eye scars are not 13 or more centimeters in length or at least .6 centimeters wide.  Moreover, the surface contour of his left eye scars were not elevated or depressed on palpation.  Further, the examiner found that the Veteran's scars do not adhere to underlying tissue, and the skin texture was not abnormal.  There was no evidence of underlying soft tissue missing in an area exceeding six square inches, and the Veteran's skin was not indurated or inflexible.  The hypopigmented area of his scar was five centimeters, which is well below an area exceeding 39 square centimeters.  In sum, the Veteran does not have any of the 8 characteristics of disfigurement.  Finally, the Veteran's left eye scars do not cause gross distortion or asymmetry of two or more features or paired sets of features.  Accordingly, the criteria for a rating in excess of 30 percent based on the Veteran's scars under DC 7800 have not been met.  See id., DC 7800, Note (1). 

The Board has also considered the Veteran's testimony at the April 2012 hearing describing how he felt disfigured due to his left eye swelling.  The 30 percent rating assigned by the RO under DC 7800 was essentially based on the Veteran's reported left eye swelling and asymmetry between the left and right eyes noted in the June 2007 VA examination report.  In this regard, the September 2007 SOC, in which the 30 percent rating was assigned, only discusses the June 2007 VA examination report, which does not describe the Veteran's left eye scars but rather documents his other left eye problems, including painful swelling, tearing, keratitis, and trichiasis related to residuals of the surgical repair of his eyelids, as well as the examiner's notation of asymmetry between the left and right eyes.  As the evidence does not show gross distortion or asymmetry of two or more features or paired sets of features, or at least four characteristics of disfigurement, a rating in excess of 30 percent under DC 7800 is not warranted.  See 38 C.F.R. § 4.118, DC 7800.

Accordingly, the Board finds that the 30 percent rating assigned under DC 7800, in conjunction with a separate rating for disorders of the tear duct under 38 C.F.R. § 4.84a, DC 6025 (2008), which will be discussed below, adequately compensates the Veteran for his left eye disfigurement and left eye symptoms.

The Board has also considered whether a separate rating may be assigned for the Veteran's left eye scars under any other diagnostic code.  Diagnostic Code 7803 provides a 10 percent rating for scars which are superficial or unstable.  See 38 C.F.R. § 4.118.  An unstable scar is one where there is frequent loss of covering of the skin over the scar.  Id., DC 7803, Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id., Note (2).  Here, the Veteran has not described frequent loss of covering of the skin over the scar, and the April 2006 VA examination does not indicate that the Veteran's scars are unstable.  Thus, DC 7803 does not apply.  

Under DC 7804, a 10 percent rating is provided for scars which are superficial and painful on examination.  38 C.F.R. § 4.118.  Here, although the Veteran stated at the April 2006 VA examination that his scars were painful, the examiner found that they were not painful on examination.  Moreover, in light of the Veteran's statements in the other VA examinations and at the Board hearing, his pain seems to be associated with his left eye swelling and trichiasis rather than his scars.  The evaluation of trichiasis manifested by epiphora will be discussed below.  Thus, a separate 10 percent rating is not warranted under DC 7804.  

Diagnostic Code 7805 provides that scars can also be rated on limitation of function of the affected part.  See 38 C.F.R. § 4.118.  The Veteran has not reported that his left eye scars cause limitation of motion, and the April 2006 VA examination report reflects that no limitation of motion was found on examination.  Thus, a separate 10 percent rating is not warranted under DC 7805.

In sum, the Board finds that a separate or higher rating is not warranted based on the Veteran's left eye scars or left eye disfigurement.  

The Board notes that a separate rating under DC 6025 has been assigned for the Veteran's epiphora.  The criteria for rating disabilities of the eye were revised effective December 10, 2008.  These new criteria only apply to claims filed on or after December 10, 2008.  See 73 Fed. Reg. 66,543, 66,544 (Nov. 10, 2008).  As the Veteran's claim for an increased rating was submitted in June 2005, only the rating criteria in effect prior to December 10, 2008 are applicable.  

Under DC 6025 as in effect prior to December 10, 2008, epiphora or interference with the lacrimal duct, from any cause, warrants a 10 percent rating if affecting one eye or a 20 percent rating if affecting both eyes. 38 C.F.R. § 4.84a , DC 6025 (2008).

The Board finds that the 10 percent rating assigned under DC 6025 encompasses the Veteran's left eye symptoms associated with trichiasis, including epiphora, swelling of the eye, and irritation and infections of the eye.  In this regard, the current version of DC 6025 reflects that this diagnostic code pertains to disorders of the lacrimal apparatus, including "epiphora, dacryocystitis, etc."  38 C.F.R. § 4.79 (2011).  Epiphora is excessive tearing, and dacryocystitis is inflammation of the lacrimal sac.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 476, 641 (31st ed. 2007).  The revisions to DC 6025 do not appear to be substantive but rather clarify that DC 6025, both before and after December 10, 2008, contemplates not only epiphora but other conditions associated with the lacrimal duct, including dacryocystitis or other similar disorders.  This is also indicated by the language "from any cause" in the previous version. 

In this case, the Board finds that the Veteran's excessive tearing and painful swelling are encompassed in the types of disorders associated with DC 6025.  Although the Veteran has also described blurry vision from excessive tearing, it is apparent from his testimony at the Board hearing that the blurriness is a transient condition caused by tearing when exposed to wind and sunlight and does not actually constitute vision impairment.  Indeed, the Veteran's vision in the left eye has been shown to be normal (20/20 or 20/25) and the Veteran stated at the Board hearing that he had very good vision.  Although the April 2011 VA examiner diagnosed presbyopia of the left eye, it is clear that this diagnosis was based on the Veteran's reported history of blurry eyes from tearing and does not represent a clinical finding based on examination.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Indeed, this diagnosis was not correlated with any clinical findings.  Rather, the competent evidence of record consistently shows that the Veteran does not have any vision impairment.  

The Board acknowledges that the Veteran's trichiasis, which is a disorder in which the eyelashes tend to grow into the cornea, is not directly mentioned in DC 6025.  This condition was observed in the June 2007 VA examination, and found to have caused a "superficial keratitis."  However, the Board finds that the symptoms caused by this disorder are those contemplated by DC 6025, for the reasons discussed above.  Moreover, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).  In this case, the Board finds that DC 6025 is the most closely analogous diagnostic code with regard to the Veteran's trichiasis and resultant symptoms.  Any additional or separate rating would effectively compensate the Veteran twice for the same disability under various diagnoses, in violation of the rule against pyramiding.  38 C.F.R. § 4.14 (2011).  

Accordingly, the Board finds that the Veteran's left eye symptoms, which have been diagnosed as trichiasis and epiphora, and which are manifested by painful swelling, tearing, and irritation and infection of the eye, are adequately compensated by the 10 percent rating assigned under DC 6025.  This is the maximum rating available under that diagnostic code when only one eye is affected.  See 38 C.F.R. § 4.79.

The Board has considered whether a separate rating is warranted under any other diagnostic code pertaining to diseases of the eye. 

Under DC 6009, prior to December 10, 2008, an unhealed injury of the eye is to be rated from 0 to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity.  38 C.F.R. § 4.75.

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  Id.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a . Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  See DC's 6061 to 6079.  The percentage evaluation is found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

A 10 percent disability rating is warranted for impairment of central visual acuity in the following circumstances: where vision in one eye was 20/100 (6/30) and vision in the other eye is 20/40 (6/12); where vision in one eye is 20/70 (6/21) and vision in the other eye is 20/40 (6/12) and where vision in one eye is 20/50 (6/15) and vision in the other eye is either 20/50 (6/15) or 20/40 (6/12). 38 C.F.R. § 4.84a , DCs 6078 and 6079 (2008).

Impairment of field of vision is evaluated pursuant to DC 6080.  Loss of temporal half of the visual field warranted a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally resulted in a 20 percent rating, unilaterally is assigned a 10 percent evaluation, or may be rated as 20/50.

Concentric contraction of the visual field to 5 degrees, is assigned a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200. Concentric contraction of the visual field to 15 degrees but not to 5 degrees is assigned a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, is assigned a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally is assigned a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rated as 20/50.  Demonstrable pathology commensurate with the functional loss is required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a , DC 6080, Note (2).

The extent of contraction of visual field in each eye is determined by recording the extent the remaining visual fields in each of the eight 45 degree principal meridians. 38 C.F.R. § 4.76a.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in table III. The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represented the average contraction for rating purposes. 38 C.F.R. § 4.76a .

Here, as discussed above, the evidence of record does not show impairment of visual acuity or impairment of field vision.  Thus, a compensable rating is not warranted under any of the rating codes governing impairment of visual acuity or field vision.  38 C.F.R. § 4.84a, DCs 6071-6080.

Finally, the evidence does not show that the Veteran has had incapacitating episodes due to his left eye disorder, keratopathy, tuberculosis of the eye, glaucoma, a malignant neoplasm of the eyeball, trachomatous conjunctivitis, ectropion or entropion, lagophthlamos, aphakia or dislocation of the crystalline lens, or paralysis of accommodation, or any other disorder of the eye associated with his service-connected disability.  Accordingly, a higher or separate rating is not warranted under the rating criteria for diseases of the eye.  See 38 C.F.R. § 4.84a.  

The Board acknowledges the Veteran's competent and credible statements with regard to his left eye symptoms and his contention that a higher rating is warranted.  As explained above, the criteria for a rating in excess of 30 percent under DC 7800 for left eye scars and disfigurement are not met, and a 10 percent under DC 6025 is the maximum rating available under this diagnostic code.  Thus, with regard to his trichiasis and related symptoms such as epiphora, a higher rating may not be assigned a matter of law.  He does not have any disorder of the eye not already contemplated by the evaluations assigned under these two diagnostic codes.  Accordingly, while the Board empathizes with the pain and discomfort related by the Veteran, the Board concludes that entitlement to a higher rating for the Veteran's left eye disorder is not warranted.

As discussed above, there is no evidence showing that the Veteran is entitled to higher ratings at any point since his claim for an increased evaluation.  Thus, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10. 

The Veteran has not argued and there is no evidence of record indicating that the Veteran's service-connected left eye disorder, by itself, has rendered him unemployable.  Accordingly, the issue of entitlement to TDIU has not been raised in connection with this claim.  See 38 C.F.R. §§ 3.340, 4.16 (2011); Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted).  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board finds that referral for extraschedular consideration is not warranted as the Veteran's service-connected left eye disfigurement and trichiasis and associated symptoms are contemplated and reasonably described by the rating criteria under DC 7800 and DC 6025.  In this regard, as discussed above, DC 7800 addresses scarring and disfigurement, including asymmetry of the eyes, and DC 6025 addresses the symptoms associated with trichiasis, including epiphora, swelling, and irritation and infections of the eye, all of which are concomitants of epiphora and disorders of the tear duct.  See 38 C.F.R. § 4.118 (2011); 38 C.F.R. § 4.84a (2008).  It is important to note that the schedular criteria pertaining to diseases of the eye, including epiphora and such disorders, are generally not based on individual symptoms but rather on the types of disorders which might give rise to such symptoms.  Thus, the fact that a symptom is not mentioned in a diagnostic code does not mean that it is not contemplated thereby.  There is no indication that the Veteran's reported symptomatology is beyond what is contemplated under DC 6025 or is otherwise unusual.  

Accordingly, the Board finds that a comparison of the Veteran's symptoms with the rating criteria does not indicate that his left eye disorder presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  However, the Board notes that such related factors have not been shown by the evidence of record.  Therefore referral for extraschedular consideration is not warranted.  See id.

In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to increased ratings for the Veteran's left eye disfigurement and trichiasis and related symptoms must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


III. Withdrawal of Appeal

The Veteran withdrew his appeal of the denial of entitlement to service connection for chest density at the April 2012 Board hearing.  Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the Board hearing has been reduced to writing via a transcript which includes the Veteran's name, claim number, and a statement that his service connection claim for chest density is withdrawn.  When the Board received the Veteran's withdrawal at the hearing, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  See id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d). 

Accordingly, further action by the Board on the service connection claim for chest density is not appropriate and the Veteran's appeal should be dismissed.  Id.   


ORDER

Entitlement to a rating in excess of 30 percent for left eye scarring and disfigurement is denied. 

Entitlement to a rating in excess of 10 percent for left eye epiphora is denied.  

Entitlement to service connection for chest density is dismissed. 


REMAND

The Veteran's increased rating claim for a left ankle disability must be remanded for further development, as explained below.

The May 2011 VA examination report states that the Veteran had ankylosis of the left ankle.  In response to the questions on the examination form regarding degrees of fixation in plantar flexion and dorsiflexion, the examiner stated that the Veteran had less than five degrees of mobility.  The examiner also responded "yes" to the questions regarding whether the Veteran's ankle was fixed in abduction, adduction, inversion, and eversion, as if ankylosis were present in every direction.  

The Board finds that the May 2011 VA examination report is not adequate for rating purposes.  Under DC 5270, a 40 percent rating is assigned for ankylosis of the ankle when it is fixed in plantar flexion at more than 40 degrees, or in dorsiflexion when it is fixed at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a (2011).  The Board is unable to determine from the May 2011 VA examination report whether any of these criteria are met based on the examiner's findings.  Under 38 C.F.R. § 4.2 (2011), it is incumbent on the Board to return such an examination report as inadequate for evaluation purposes.

Accordingly, the Veteran should be afforded a new VA examination to assess whether ankylosis of the ankle is present and, if so, the degree of fixation in plantar flexion or dorsiflexion, or whether there is abduction, adduction, inversion, or eversion deformity.  The examiner should also state whether there is nonunion of the tibia and fibula with loose motion requiring a brace, and explain the clinical basis for his or her findings.  See 38 C.F.R. § 4.71a, DC 5262 (2011) (providing that a 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion, requiring a brace). 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should also be scheduled for a VA orthopedic examination to identify and evaluate all impairment involving his service-connected left ankle disability.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted, including diagnostic imaging if warranted.  All clinical findings should be reported in detail.  

The examiner must address the following in the examination report and explain the clinical basis for his or her findings: 
* Whether ankylosis of the left ankle is present and, if so, the degree of fixation in plantar flexion or dorsiflexion, or whether there is abduction, adduction, inversion, or eversion deformity.  
* Whether there is nonunion of the left tibia and fibula with loose motion requiring a brace.  
Finally, the examiner should discuss all functional impairment associated with the Veteran's left ankle disability, including any occupational impairment.

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


